248 F.3d 1299 (11th Cir. 2001)
IVAN BOZ, Petitioner-Appellant,v.UNITED STATES OF AMERICA, Respondent-Appellee.
No. 99-12234Non-Argument Calendar
IN THE UNITED STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT
April 24, 2001

Appeal from the United States District Court for the Middle District of Florida
D. C. Docket No. 99-01298-CIV-T-17-E
Before TJOFLAT, BARKETT and KRAVITCH, Circuit Judges.
PER CURIAM:


1
The Court vacates its opinion in 228 F.3d 1290 (11th Cir. 2000) and substitutes  this opinion in its place.


2
Ivan Boz, an alien, filed a habeas corpus petition in which he claimed that his  continued and indefinite detention after a final removal order violated his due  process rights. The district court held that it lacked jurisdiction to consider  Boz's petition. Because Boz has not exhausted all of the available  administrative remedies, we affirm the dismissal of his petition.

I. BACKGROUND AND PROCEDURAL HISTORY

3
Boz, a Bahamian native, entered the United States without inspection in 1983.  Boz was convicted in Florida state court in 1995 and again in 1997 of various  car theft offenses; the 1997 convictions resulted in a 120-day prison sentence.  After Boz served this sentence, the INS took him into custody and began  deportation proceedings against him because he had been convicted of a crime  involving moral turpitude. See 8 U.S.C.  1227(a)(2)(A)(i). The Immigration  Judge ordered Boz removed from the country, and the Board of Immigration Appeals  affirmed that order on April 27, 1998.


4
Boz has remained in custody since some time in 1997 and has been awaiting his  removal from the United States since April 1998. In June 1999, more than a year  after his removal order had become final, Boz filed a pro se petition for writ  of habeas corpus in federal district court pursuant to 28 U.S.C.  2241. In his  petition, Boz challenged not the order to remove him from the United States, but  rather his indefinite, continued incarceration in the United States. The  district court dismissed Boz's petition for lack of subject matter jurisdiction,  and Boz appeals.

II. DISCUSSION

5
The district court determined that 8 U.S.C.  1252(g), which limits judicial  review of the removal of aliens, foreclosed habeas relief in this case. We  affirm the district court's determination that it lacked jurisdiction to hear  Boz's appeal, but for a different reason. Consequently, we do not address  whether INA  242(b)(9), 28 U.S.C.  1252(b)(9) removes the district court's  jurisdiction to hear Boz's appeal.


6
The district court did not have jurisdiction to hear Boz's petition because Boz  has not exhausted the administrative remedies available to him. See Gonzales v.  United States, 959 F.2d 211, 212 (11th Cir. 1992) ("Exhaustion of administrative  remedies is jurisdictional."). "The general rule is that a challenge to agency  actions in the courts must occur after available administrative remedies have  been pursued." Haitian Refugee Ctr., Inc. v. Nelson, 872 F.2d 1555, 1561 (11th  Cir. 1989). However, a petitioner need not exhaust his administrative remedies  "where the administrative remedy will not provide relief commensurate with the  claim." Id.


7
The record before us indicates that Boz has not exhausted the administrative  remedies available to him and that those remedies may provide the relief he  seeks. Once an alien has been ordered removed, the INS has ninety days in which  to detain the alien and remove him. See 8 U.S.C.  1231. This initial ninety  days is known as the "removal period." The Attorney General has the authority to  detain an alien beyond the ninety-day removal period for a number of reasons,  including if the alien has been convicted of a crime of moral turpitude. See 8  U.S.C.  1231(a)(6), 8 U.S.C.  1227(a)(2). Accordingly, because Boz had been  convicted of a crime of moral turpitude, the Attorney General had the authority  to detain him beyond the removal period.


8
At the time Boz filed his petition, the INS had established regulations for the  review of an alien's detention beyond the removal period. See 8 C.F.R.   236.1(d), 241.4 (1999). In a "Memorandum for Regional Directors" from INS  Executive Associate Commissioner Michael A. Pearson concerning "Detention  Procedures for Aliens Whose Immediate Repatriation Is Not Possible or  Practicable," February 3, 1999 ("Pearson Memorandum"), the INS detailed its  procedures under these regulations.1 Upon the expiration of the ninety-day  removal period, the INS conducts an automatic review of the detainee's status.  See id. A detainee may be released upon a determination that he "is not a threat  to the community and is likely to comply with the removal order." Id.  Thereafter, the INS conducts an automatic review of the status every six months.  See id. Additionally, at any time an alien may request in writing that he be  released, and the District Director must "review the status of [the] alien to  determine whether there has been a change in circumstances that would support a  release decision." Id. The detainee may appeal the District Director's decision  to the Board of Immigration Appeals.2 See id.


9
At the time that he filed his habeas petition, Boz had not begun the  administrative review process. Furthermore, after the INS agreed to release Boz  if he posted a $5,000 bond, Boz did not appeal the bond requirement to the BIA,  nor did he request subsequent review of his detention after he was unable to  make bond. Because at the time he filed his petition, Boz had not exhausted the  administrative remedies available to him, the district court lacked jurisdiction  to hear his petition.


10
AFFIRMED.



NOTES:


1
  The Pearson Memorandum states in pertinent part:
8 C.F.R.  241.4 gives the District Director the authority to make release  decisions beyond the removal period based on specific criteria in the regulation  as set forth below. The regulation also provides that the District Director  should provide an alien with the opportunity to demonstrate by clear and  convincing evidence that he is not a threat to the community and is likely to  comply with the removal order. The alien may be given this opportunity in  writing, orally, or a combination thereof. The District Director must ensure  that the file is documented with respect to the alien's opportunity to present  factors in support of his release, and the reasons for the custody or release  decision. . . . .
Every six months, the District Director must review the status of aliens  detained beyond the removal period to determine whether there has been a change  in circumstances that would support a release decision since the 90 day review.  Further, the District Director should continue to make every effort to effect  the alien's removal both before and after the expiration of the removal period.  The file should document these efforts as well.
...
District Directors are advised that a detention review is subject to the  provisions of 8 C.F.R.  236.1(d)(2)(ii) if the alien submits a written request  to have his detention status reviewed by the District Director. Under 8 C.F.R.   236.1(d)(2)(iii), the alien may appeal the District Director's decision to the  Board of Immigration Appeals. Where the alien has not made a written request to  have his custody status reviewed, however, there is no provision for appeal of  the District Director's decision to the Board of Immigration Appeals. See 8  C.F.R.  241.4.


2
   Although we examine the exhaustion issue under the regulations applicable to Boz  at the time he filed his position, we note that the INS has changed the  regulations regarding detention of aliens beyond the removal period. See 8  C.F.R.  241.4 (2000). According to the new regulations, the District Director  conducts the initial custody review at the expiration of the removal period. See  Id. If the director determines that the alien should not be released, then the  alien will be detained pending removal or further review of his status. See id.  At this point, the Director may extend by up to three months his authority to  reconsider the alien's status. See id. During this additional three-month  period, the alien may submit a written request to the District Director  petitioning for further review of his status. See id. If the information  warrants it, the Director may at that point conduct another review of the  alien's status. See id.
If the alien has not been removed or released from detention after the initial  review (or at the end of the extension period), authority transfers to the newly  created Headquarters Post-Order Detention Unit (HQPDU). See id. HQPDU will  commence a custody review within 30 days of the transfer of authority, and will  conduct all further custody determinations. See id.
HQPDU first conducts a records review. See id. If the records review does not  result in a release decision, the alien will be given the opportunity for a  panel interview. See id. The panel will make a custody recommendation to HQPDU,  which HQPDU may either accept or reject. See id. The decision of the HQPDU will  be final and not subject to further administrative review. See id. If release is  not granted, subsequent HQPDU will be conducted within one year, or sooner upon  the alien's written request showing a material change in circumstances since the  previous annual review. See id. The new regulations appear to remove any right  of appeal to the BIA. See Id.